                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


JAMES MORRIS                                      §

VS.                                               §              CIVIL ACTION NO. 1:17-CV-511

WARDEN LOUIS                                      §

            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, James Morris, a federal inmate formerly confined at FCI Beaumont Low,
proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed for failure to exhaust administrative

remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleading. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the court finds petitioner’s objections lacking in merit. Petitioner

merely states the filing and exhibits show the remedy process is being unlawfully restricted and

disregarded by some staff and/or the named staff. Petitioner, however, does not state how the

remedy process is being unlawfully restricted and disregarded by staff. As outlined by the Magistrate

Judge, petitioner did not follow the BOP administrative remedy procedures for Discipline Hearing

Officer (DHO) appeals. Petitioner’s objections are overruled.
                                            ORDER

       Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.

       SIGNED this the 20 day of March, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               2
